Citation Nr: 1033991	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1972.  He also had service with the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision was obtained.  

2.  The Veteran is shown to have manifested findings consistent 
with a bilateral loss of hearing at the time of his discharge 
from service.    

3.  The Veteran has presented credible assertions referable to 
his exposure to increased noise levels in connection with his 
duties in service.  

4.  The currently demonstrated bilateral sensorineural hearing 
loss is shown as likely as not to be due to the documented 
exposure to acoustic trauma during the Veteran's active service.  

5.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the documented exposure to acoustic trauma during 
the Veteran's active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

To the extent the action taken hereinbelow is favorable to the 
Veteran, a full discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  

However, the absence of in-service evidence of hearing loss is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

Analysis

The Veteran contends that he currently suffers from hearing loss 
and tinnitus that are related to his active service.  
Specifically, he asserts that, while serving in the Navy as an 
Airman Apprentice and as an Airman, he exposed to acoustic trauma 
in the form of excessive noise levels.  

The Board notes that the RO has conceded exposure to high noise 
levels in service.  

Notably, a December 1968 Report of Medical Examination for the 
purpose of pre-induction reflects audiometry test results of:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
15
-
0
LEFT
10
0
-5
-
10

An October 1972 Report of Medical Examination for the purpose of 
release to inactive duty reflects audiometry test results, 
indicative of a decrease in hearing acuity, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
30
25
LEFT
15
10
10
20
20

As noted, the absence of evidence of a hearing disability during 
service (or of compensable hearing loss within the first year 
after discharge) is not fatal to a claim of service connection 
for hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

Rather, service connection may still be granted if the medical 
evidence provides a sound basis for attributing the credible 
evidence of in-service acoustic trauma to the post-traumatic 
hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

A private treatment record, dated in December 1998, reflects 
complaints of right ear ache, decreased hearing, and tinnitus.  

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus is 
the type of is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  
The question, however, is whether the Veteran's assertions are 
considered credible.  

On the authorized audiological evaluation in March 2008 conducted 
in conjunction with a VA audiology examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
60
80
LEFT
20
10
35
45
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  

The audiologist noted complaints of difficulty understanding in 
noise and groups of people.  The Veteran was reported to have 
first noticed his hearing loss and tinnitus in the 1990's when he 
was diagnosed with diabetes.  

The examiner noted a history of unprotected exposure to hazardous 
military noise as well as civilian noise.  Further, the examiner 
noted the Veteran experienced mild to moderate constant bilateral 
tonal tinnitus of unknown etiology that was first noticed in the 
1990's when the Veteran was diagnosed with diabetes.  

The Veteran was diagnosed with moderate to severe high frequency 
sensorineural hearing loss in both ears, and excellent speech 
recognition scores in both ears.  

The audiologist opined that the Veteran's bilateral hearing loss 
and tinnitus were less likely than not the result of his 
unprotected military noise exposure.  The audiologist based this 
opinion on the fact that the Veteran's hearing was documented as 
normal at enlistment, and that he was separated from service 
without VA ratable hearing loss.  

The examiner noted that the Veteran's exit audiometry displayed 
worsened hearing but that it should be factored in that military 
testing environments, other than professional, often varied 
greatly at location.  The examiner indicated that the Veteran 
stated he first noticed his hearing loss and tinnitus in the 
1990's, which was too long after service and noted that current 
research did not support the concept of delayed onset of hearing 
loss.  

The audiologist concluded that any increased loss of hearing 
after discharge was more likely due to other factors such as the 
Veteran's civilian occupational exposure and that it was less 
likely than not that the Veteran's hearing loss and tinnitus were 
related to his service.  

The same VA audiologist who conducted the Veteran's March 2008 VA 
audiology examination offered a second opinion regarding the 
etiology of the Veteran's current bilateral hearing loss and 
tinnitus in an October 2008 opinion statement.  

Here, the audiologist explained the previous report, and noted 
that exposure to hazardous noise did not necessarily result in 
hearing loss or tinnitus.  The audiologist indicated that there 
are very few military personnel who have never been exposed to 
hazardous noise and opined that conceding exposure was 
irrelevant.  

The audiologist noted that, in the case of the Veteran, he 
clearly had no VA ratable loss at discharge, and that the 
"shift" in hearing acuity was more likely due to a poor test 
environment.  For these reasons, the audiologist reasoned that 
the original opinion was sufficient in its conclusion.  

The Board finds notes that the Veteran is shown to have a current 
bilateral hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  

Although the VA audiologist found that the Veteran's hearing was 
normal in service and discounted the validity of the Veteran's 
separation examination, this opinion was of limited probative 
value because the audiologist did not address the specific 
hearing test results recorded in service in terms of other 
documented findings of reduced hearing acuity or the range of 
likely risk factors identified in this case.  

The audiologist merely concluded, without substantiation, that 
the Veteran's separation examination was defective due to a poor 
test environment based on a general belief that in-service 
audiometric testing was often inaccurate.  

An opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. . . 
. As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the province 
of the adjudicator . . .  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held 
that the Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board notes that statements from the Veteran reflect that he 
has experienced hearing problems and tinnitus since his service 
and attrib---

ted his hearing condition to his duties in service.  

Hence, on this record, the Board finds that the evidence to be in 
relative equipoise in showing that the current bilateral hearing 
loss and tinnitus as likely as not are due to the exposure to 
acoustic trauma during active service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for bilateral hearing loss and 
tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


